Citation Nr: 0031469	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  97-33 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for an undiagnosed 
illness manifested by aching and pain in muscles and 
joints.

2. Entitlement to a disability rating greater than 10 percent 
for chronic fatigue and memory loss.

3. Entitlement to a disability rating for chronic diarrhea 
greater than zero percent from March 24, 1997 and greater 
than 10 percent for the period from November 2, 1994 to 
March 23, 1997.  

4. Entitlement to service connection for heart disease.

5. Entitlement to service connection for an undiagnosed 
illness manifested by lumps of the skin.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from November 1973 to November 
1976, and from December 1990 through June 1991.  The 
appellant served in the Persian Gulf from January to May 
1991.    

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO).  

The appellant appeared and provided his personal testimony at 
a hearing conducted before the undersigned at the RO in 
October 1999.  Unfortunately, the audio tape of that hearing 
was lost and a hearing transcript could not be made.  The 
appellant was offered the opportunity to testify at another 
travel Board hearing.  He again testified before the 
undersigned at the RO in June 2000.  A copy of the June 20000 
hearing transcript has been associated with the appellant's 
VA claims folder and he has been provided with a copy.

The Board notes in passing that in the August 1997 rating 
decision, service connection was denied for undiagnosed 
disabilities characterized as long term cold symptoms and 
cough, headaches, skin rash and aching and pain in the 
muscles and joints.  In an October 1997 Notice of 
Disagreement, the appellant challenged the rating decision 
only insofar as it denied service connection for a muscle and 
joint disorder, without reference to the other disabilities 
encompassed in the issue as described in the August 1997 
rating decision.  The issue(s) of service connection for an 
undiagnosed illness as characterized by cough, headaches and 
a skin rash (as distinct from an undiagnosed illness 
manifested by lumps of the skin, which is on appeal) is 
therefore not before the Board for appellate review.

As will be explained in detail below, certain of the issues 
raised in this appeal will be remanded to the RO for further 
evidentiary development.
 

FINDINGS OF FACT

1. The appellant has been diagnosed to have chronic muscle 
strain of the neck, both hips and thigh and back and 
bilateral synovitis of the wrists.  

2. There is no evidence to indicate that chronic muscle 
strain of the neck, both hips and thigh and back and 
bilateral synovitis of the wrists were caused by or as a 
result of the appellant's active military service.  

3. The appellant's chronic fatigue syndrome is characterized 
as encompassing symptoms that are not incapacitating, and 
which are of a lesser severity than those which are nearly 
constant and which restrict routine daily activities by 
less than 25 percent of the pre-illness level.  

4. For the period from November 2, 1994 and thereafter, the 
appellant's chronic diarrhea has been shown to encompass 
symptoms approximating at least frequent episodes of bowel 
disturbance with abdominal distress.   


CONCLUSIONS OF LAW

1. Because diagnoses have been rendered of the appellant's 
claimed chronic muscle strain of the neck, both hips and 
thigh and back and bilateral synovitis of the wrists, 
service connection for undiagnosed illness is not 
warranted.  38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. 
§ 3.317 (2000).  

2. The appellant's claimed chronic muscle strain of the neck, 
both hips and thigh and back and bilateral synovitis of 
the wrists were not incurred in or aggravated by his 
military service, including his Persian Gulf service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000); Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir. 
1994).

3. The disability picture resulting from chronic fatigue and 
memory loss does not approximate the criteria for the 
assignment of a disability rating greater than 10 percent.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.88b, 
Diagnostic Code 6354 (2000).

4. The disability picture resulting from chronic diarrhea for 
the period beginning November 2, 1994 approximates the 
criteria for the assignment of a 10 percent disability 
rating.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7319 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that as a result of his Persian Gulf 
service, he developed joint and muscle pain, as well as 
cardiovascular and dermatological disorders.  He argues that 
these disorders should be granted service connection as 
undiagnosed disorders.  The appellant further contends that 
his service-connected chronic diarrhea and service-connected 
chronic fatigue, each of which has been determined by VA to 
be due to undiagnosed illness stemming from his service in 
the Persian Gulf, are more severe than are contemplated by 
the currently assigned disability ratings.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and apply all relevant statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  

The Board will review the generally applicable law relevant 
to all of the appellant's claims.  The Board will then 
proceed to analyze each of the appellant's claims by first 
providing a factual review of evidence of record as found in 
the appellant's claims folder; then a discussion of the 
relevant law specific to the individual claim; and then a 
detailed analysis in light of the evidence of record and the 
applicable law.  

The Generally Applicable Law

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110; 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 U.S.C.A. § 7104(a) (West 1991); 
38 C.F.R. § 3.303(a); see also Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Service connection may also be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2000).

In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit Court of Appeals observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich at 1332.  
See Gilpin v. West, 155 F. 3d 1353. 1355-1356 (Fed. Cir. 
1998) [holding VA's interpretation of the provisions of 38 
U.S.C.A § 1110 to require evidence of a present disability to 
be consistent with congressional intent]; see also Brammer v. 
Derwinski,  3 Vet. App. 223 (1992), Rabideau v. Derwinski, 
2 Vet. App. 141 (1992), which are decisions of the United 
States Court Of Appeals for Veterans Claims to the same 
effect. 

Presumptive service connection

(i)  Chronic Disorders

Applicable law provides that for certain chronic disorders, 
such as cardiovascular disease and arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).

(ii)  Undiagnosed Illnesses

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis. 38 U.S.C.A. § 1117 (West 
1991); 38 C.F.R. 
§ 3.317(a)(1) (2000).

The Board noted that the legislative history of this 
provision demonstrates an intent on the part of Congress to 
provide compensation for Persian Gulf War veterans who suffer 
from signs and symptoms of undiagnosed illnesses, and who may 
have acquired these symptoms as a result of exposure to the 
"complex biological, chemical, physical and psychological 
environment of the Southwest Asia theater of operations."

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non- 
medical indicators that are capable of independent 
verification.  38 C.F.R. 
§ 3.317(a)(2) (2000).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2000).  Signs and symptoms which may be 
manifestations of an undiagnosed illness include signs or 
symptoms involving skin, muscle pain, joint pain, and 
cardiovascular signs or symptoms.  38 C.F.R. § 
3.317(b)(2000).

(iii)  Combee v. Brown

In Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
it was held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  In other words, even if it is determined that 
a veteran does not have a disability which is recognized by 
VA as being presumptively related to certain types of 
service, VA must go on to whether the claimed disability may 
be the result of active service under 38 U.S.C.A. §§ 1110 or 
1131 and 38 C.F.R. § 3.303.  In short, the fact that the 
veteran does not meet the requirements of presumptive service 
connection does not necessarily preclude a grant of service 
connection for the claimed disorder, because the veteran may 
establish service connection by way of proof of actual direct 
causation between the in-service experience and the disorder 
itself.     

Rating disabilities - in general 

Disability ratings are to be determined by the application of 
a schedule of ratings (Schedule) which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities.  See the VA Schedule for 
Rating Disabilities,
 38 C.F.R. Part 4.

The degree of impairment resulting from a disability involves 
a factual determination of the severity of the disability.  
In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992); 
see Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).

When a veteran's disability rating claim has been in 
continuous appellate status since the original assignment of 
service-connection, the evidence to be considered includes 
all evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The duty to assist

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
further provides that VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].   

The law further provides that the assistance provided by the 
VA shall include providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A). 

Standard of review

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility and the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins 
v. Gober, No. 00-7023 (Fed.Circ. Oct. 13, 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000.

In determining whether evidence is credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Board will now move on to a discussion of the issues.

Service Connection for a Muscle and Joint Disability

Factual Background

Of record are various pre-Persian Gulf deployment medical 
examinations prepared in connection with the appellant's 
service in the National Guard.  In March 1981, there were no 
pertinent abnormalities, complaints, or symptoms associated 
with the appellant's musculoskeletal system.  The appellant 
was reexamined in February 1985, but no musculoskeletal 
complaints or abnormalities were noted.  

In January 1989, the appellant underwent a service department 
reexamination for continued participation in the National 
Guard.  He reported that he was then experiencing recurrent 
back pain.  It was noted that the appellant had this symptom 
since a motor vehicle accident of 10 years previously.  Upon 
clinical examination, no abnormalities were noted.  The 
appellant was treated by a service department medical 
examiner in December 1990 for lower back pain.  He reported 
that he had a history of the symptoms for one year.  

The appellant returned from the Persian Gulf in May 1991 and 
was deactivated the following month.  He  appellant underwent 
a comprehensive service department physical examination in 
August 1992.  In a report of medical history questionnaire, 
the appellant responded in the affirmative to inquiries as to 
whether he had experienced leg cramping, "arthritis, 
rheumatism or bursitis," and recurrent back pain.  Upon 
questioning by the military medical examiner, the appellant 
stated that he had right shoulder "arthritis" from a motor 
vehicle accident occurring 10 years previously.  He also 
reported that his back pain had resulted from a 1980 incident 
in which he was run over by a motor vehicle.  As to leg 
cramping, the examiner noted that the appellant reported this 
symptom occurred when the appellant would run without having 
previously stretched.  The accompanying report of medical 
examination reflects that upon clinical evaluation, the 
appellant's upper and lower extremities, spine and 
musculature were found to be normal.  The appellant was found 
to be qualified for retention in the National Guard.   

In September 1994, the appellant underwent a VA Persian Gulf 
War Registry medical examination.  He reported having aching 
muscles and joints.  At that time, an intake examiner noted 
that the appellant's extremities displayed good range of 
motion and that they had normal strength and no 
abnormalities.   The appellant was diagnosed to have muscle 
and joint pain of unknown etiology.  A November 1994 VA 
treatment note reflects that the appellant reported a history 
of muscle and joint pain since 1992 of both of his shoulders, 
right hip and both elbows and wrists.  He also complained of 
neck pain and stiffness.  Contemporaneous clinical screening 
of his musculoskeletal system resulted in a finding of "all 
entirely normal," except that tenderness was noted over the 
right trochanteric bursa.    

The appellant underwent a VA physical examination in February 
1995.  He reported having bilateral shoulder, wrists, finger 
and hip pain that began in late 1991.  The appellant reported 
that previous radiographic examination noted the presence of 
arthritis in his neck and shoulders.  Clinical examination 
revealed full range of motion of the appellant's neck, but 
decreased range of motion of his shoulders.  His wrist and 
hands were within normal limits.  

The appellant underwent a VA orthopedic examination in March 
1995.  He reported that although he was continuing to 
participate in National Guard functions, he was having 
difficulties in his shoulders and his back during physical 
fitness training.  He denied having trapezius and scapular 
area pain, but reported that he had chronic pain in both 
shoulder joints; muscular discomfort of the upper arms, 
thighs, and hips; and wrist and hand joint discomfort.   

In part, the following diagnostic assessment was rendered:

1.  Bilateral shoulders:  continued 
acromioclavicular joint pain, attributable to 
chronic synovitis and probable degenerative 
arthritis; and glenohumeral joint pain 
attributed to chronic tendonitis;

2.  Bilateral wrists:  history of pain and 
stiffness; attributable to synovitis;

3.  Bilateral hips:  history of pain, 
attributable to chronic muscular strain;

4.  Upper arm and thigh:  chronic muscle 
strain.     

In a September 1996 statement, the appellant's spouse 
reported that he was healthy prior to his deployment to the 
Persian Gulf.  She stated that upon his return, he began to 
complain of joint and muscle pain.  

The appellant underwent a series of VA medical examinations 
in March 1997.  Upon orthopedic examination, he reported that 
his symptoms began about 1991 or 1992 with his shoulders and 
arms aching.  The appellant reported that he had pain in his 
neck and both trapezius muscles; shoulder joints; upper arms; 
elbows; wrists; and occasional pain of both hands.  He also 
reported that he had mid and low back pain that radiated into 
his right buttock and lateral hip.  

Upon clinical evaluation, his muscle condition was noted to 
be average for his size and average.  He was able to flex 
forward and reach his feet, and percussion of his flexed 
spine was not painful.  He displayed mild pain with movement 
of his back, and his thoracic and lumbar spine were noted to 
be not tender.  His neck motion was normal and was without 
pain.  Moderate tenderness was noted of the right trapezius 
muscle.  The examiner noted the presence of mild pain with 
movement of both shoulders. Hip motion was noted to be 
normal, with some pain with movement on the right.  Moderate 
muscular tenderness was noted at the gluteus medius muscle.  

The following diagnoses were rendered:

1. Neck and trapezius muscles:  chronic 
muscular strain;

2. Shoulder joint pain:  tendonitis;

3. Occasional elbow area pain:  periodic 
episodes of muscular strain plus referred 
pain from proximal areas of discomfort;

4. Back pain:  chronic muscular strain;

5. Hip pain:  chronic muscular strain, mostly 
on the right.

The examiner observed that all of the orthopedic 
symptoms could be attributed to common orthopedic 
diagnoses.  

Medical treatment records also reflect that in March 2000, 
the appellant complained of left shoulder pain.  A diagnostic 
assessment was that the appellant had an internal derangement 
of the shoulder, possibly with bursitis.  

In June 2000, the appellant testified at a Travel Board 
hearing.  In substance, he stated that he had stiffness in 
his shoulders and his hips.  He added that he could not bend 
his arms backwards.  The appellant acknowledged that he had 
been diagnosed to have tendinitis and synovitis of the 
shoulders.  He also stated that he had been diagnosed to have 
a chronic muscular strain of the right hip. As to his elbows 
and wrists, the appellant stated that he had been diagnosed 
to have chronic synovitis, and a muscular strain and 
synovitis that caused his neck stiffness.     

Relevant Law

The law and regulations generally pertaining to service 
connection, as well as the applicable presumptive provisions, 
have been outlined above and will not be repeated.  

Presumption of soundness/aggravation of pre-existing disease

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  A disorder may be shown to have 
preexisted service if it is noted at entrance into service or 
where clear and unmistakable evidence rebuts the legal 
presumption of sound condition at entrance for disorders not 
noted at entrance.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000). 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2000).

Analysis

As an initial matter, the Board notes that the appellant does 
not contend, and the record does not demonstrate, that the 
claimed musculoskeletal problems were due to his initial 
period of active duty, from November 1973 to November 1976, 
or from his subsequent Reserve and National Guard service.  
The focus of the Board inquiry 
Will accordingly be directed toward his period of service in 
1990-1, including his Persian Gulf service.  

The appellant contends, in essence, that he has generalized 
muscle and joint pain and stiffness, and that these symptoms 
are undiagnosed illnesses warranting a grant of presumptive 
service connection under the Persian Gulf War regulation, 38 
C.F.R. § 3.317.

As a preliminary matter, the Board must resolve the issue of 
whether the appellant may be presumed to have been in sound 
physical condition at the time he was activated for military 
duty in December 1990.   The record reflects that in January 
1989, approximately one year prior to his activation, the 
appellant reported that he was experiencing recurrent back 
pain - a symptom again noted upon the appellant's December 
1990 activation.  A military medical examiner recorded the 
appellant's account that the symptom had recurred after the 
appellant had been in a motor vehicle accident 10 years 
previously.  In August 1992, the appellant again reported his 
recurrent back pain subsequent to his return from the Persian 
Gulf, and an examiner again noted that this symptom was the 
result of the motor vehicle accident previously noted.  At 
this time, the appellant also reported that he had been 
diagnosed to have arthritis of the right shoulder, and also 
attributed this disorder to the same or a different motor 
vehicle accident.  

The record does not contain any medical evidence pertaining 
to the preexistence of a back disorder or arthritis of the 
shoulder prior to the appellant's December 1990 activation 
onto military service.  The sole evidence to indicate the 
preexistence of the appellant's back pain is the appellant's 
own account.  In similar circumstances, it has been held that 
a veteran's unsubstantiated account of the preexistence of a 
disorder is not sufficient to rebut the presumption of 
soundness.  See Miller v. West, 11 Vet. App. 345, 347-8 
(1998) [a bare conclusion without a factual predicate in the 
record does not constitute clear and unmistakable error 
sufficient to rebut the presumption of soundness; see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) [lay 
persons are not competent to offer medical opinions].  Stated 
alternatively, the appellant's account of a preexisting back 
and shoulder disorder in this case is insufficient to rebut 
the presumption of soundness, absent medical documentation 
and opinion reflecting their preexistence.  

Having found that the appellant was in sound physical 
condition at the time of his entry onto active duty in 
December 1990, the Board turns to the issue as to whether the 
evidence sustains a finding that the appellant's reported 
muscle and joint pain may be granted service connection on 
either a presumptive or a direct basis.

Persian Gulf presumptions

The medical evidence reveals the appellant to have been 
diagnosed by competent medical opinion to have the following 
disorders effecting his musculature:

Bilateral shoulder pain:  chronic 
synovitis, chronic tendonitis, chronic 
muscular strain and probable degenerative 
arthritis;

Neck pain:  chronic muscle strain;

Bilateral wrist pain:  synovitis;

Bilateral hip and thigh pain:  chronic 
muscle strain;

Back pain:  chronic muscle strain.

With respect to the presumptive provisions of 38 C.F.R. § 
3.317, which as discussed above involve service connection 
for undiagnosed illnesses in Persian Gulf veterans, there is 
no question that the appellant is a Persian Gulf veteran.  
However, the presumptive provisions found in 38 C.F.R. 
§ 3.317 are only applicable to those disorders as manifested 
by symptoms which "by history, physical examination, and 
laboratory tests," are "unattributable to any known 
clinical diagnosis."  See 38 C.F.R. § 3.317(a).  In this 
case, clinical diagnosis and physical examination has 
resulted in findings that identify the disorders at issue.  
In this respect, the disorders are not "undiagnosed."  See 
Neumann v. West, 14 Vet. App. 12 (2000) [Board's denial of 
service connection for disability under 38 C.F.R. § 3.317 
upheld where the veteran been had diagnosed with a 
musculoskeletal disorder, cubital tunnel syndrome].

The Board wishes to point out that, in addition to the fact 
that medical evidence of record such as physical examination 
reports have attributed the appellant's musculoskeletal 
problems to known diagnoses, the March 1997 VA examining 
physician specifically noted that all of the appellant's 
orthopedic symptoms could be attributed to common orthopedic 
diagnoses.  The Board further observes that there is no 
evidence to the contrary in the record.  


Arthritis

As is noted above, arthritis is a chronic disease, subject to 
the provisions for presumptive service connection outlined in 
38 C.F.R. § 3.309(a).  

The record reflects that the initial diagnosis of probable 
degenerative arthritis of both shoulders was upon VA 
examination in March 1995, approximately four years after the 
appellant was discharged from active service.  The diagnosis 
followed an August 1992 report by the appellant that he had 
experienced shoulder pain since at some time that year.    In 
other words, the appellant complained of bilateral shoulder 
pain approximately one year following his deactivation from 
military service, and he reported at that time that he had 
been diagnosed to have arthritis.  

The question for resolution is therefore whether the 
appellant's August 1992 symptoms represented the onset of 
bilateral shoulder arthritis.  Because such an issue 
necessarily involves recourse to a medical opinion, the issue 
of service connection for bilateral shoulder arthritis as a 
chronic disorder will be remanded, as below, for the 
development of further evidence.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  In particular, the appellant will be afforded an 
opportunity to present evidence that he was diagnosed by 
competent medical opinion to have the arthritis within the 
one year presumptive period.  The appellant will also be 
scheduled for a VA examination in order to determine whether 
there may be a nexus between the claimed arthritis and the 
appellant's service.  

Direct service connection - Combee

Remaining is the question of whether any of the various other 
orthopedic disorders may be subject to a grant of service 
connection on a direct basis.  See Combee, supra.

The appellant's service medical records, in particular those 
dated during the course of his activation from December 1990 
to June 1991, are devoid of any mention of any orthopedic 
complaint or treatment, other than the report of prior back 
pain as noted.  Although the appellant has been diagnosed to 
have the disorders in question, there has been proffered no 
evidence to suggest that any of the disorders had their onset 
during or as a result of any incidents occurring during the 
course of his active duty from December 1990 to June 1991.  
Moreover, he has not alleged the occurrence of any specific 
incidents that would give rise to a suggestion that the 
orthopedic disorders were caused during or as a result of his 
latter period of service, and no physician has so opined.  

Under these circumstances, a grant of service connection on a 
direct basis for the disorders in question is clearly not 
appropriate.  The appellant has not propounded such a theory; 
there is no indication that any service medical records are 
missing that would support such a connection; and the record 
is wholly devoid of any supportive medical opinion suggesting 
the possibility that any of the diagnosed disorders were 
incurred during the appellant's active military service.    

In short, for the reasons and based expressed above, the 
Board concludes that the issue of service connection for 
bilateral shoulder arthritis will be remanded for further 
development of the record.  The remaining claim for service 
connection for muscle and joint pain as to the appellant's 
other extremities is denied.  

Entitlement to a Disability Rating Greater than 10 percent 
for Chronic Fatigue and Memory Loss

Factual Background

During a January 1995 VA medical examination, the appellant 
reported that his wife had noted he was having memory loss, 
and that he was requiring more sleep since his return from 
the Persian Gulf.  Upon VA clinical study in February 1995, 
the appellant was diagnosed to have chronic fatigue.  Service 
connection was subsequently granted for and undiagnosed 
illness manifested by chronic fatigue and memory loss and a 
10 percent rating is currently assigned. 

Upon VA examination in March 1997, the appellant reported 
that he was taking vitamins but with no relief of symptoms of 
fatigue.  He reported that he had to sleep for 8 to 10 hours 
per night to be functional.  He also reported that as to his 
memory loss, he was then writing notes to himself as self-
reminders of tasks to be accomplished.  Upon VA neurological 
examination in April 1997, the appellant reported that he was 
having increasing forgetfulness and chronic fatigue. The 
appellant was diagnosed to have "memory registration 
difficulties," and chronic fatigue.  

During the June 2000 Travel Board hearing, the appellant 
related that prior to his Persian Gulf service, he could 
function with six hours of nightly sleep.  Since his return, 
he needed at least eight, and sometimes from 10 to 12 hours 
of sleep.  He added that he was continuing to write reminders 
to himself of tasks to be performed.  He added that there 
were occasions where he had forgotten to accomplish some of 
his employment duties as a state Highway Patrolman.  On 
several occasions, he reported, he had failed to report for 
court appearances to testify.  

Relevant law and regulations

The law and regulations generally pertaining to increased 
ratings has been set out above and will not be repeated.

The appellant's chronic fatigue syndrome is currently 
assigned a 10 percent disability rating under 38 C.F.R. § 
4.88b, Diagnostic Code 6354 (2000) [chronic fatigue 
syndrome].  For consideration under this provision are 
symptoms involving debilitating fatigue, cognitive impairment 
such as forgetfulness, or a combination of other signs and 
symptoms.   

Diagnostic Code 6354 provides rating criteria for Chronic 
Fatigue Syndrome (CFS).  Under that diagnostic code, a 10 
percent rating is warranted for debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, or confusion), or a combination of other signs 
and symptoms which wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
duration per year, or symptoms controlled by continuous 
medication. A 20 percent rating is warranted for debilitating 
fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, or confusion), or a combination 
of other signs and symptoms which are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or which wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year.  
A 40 percent evaluation is warranted when routine daily 
activities are restricted to less than 50 to 75 percent of 
the pre-illness level resulting in periods of incapacitation 
of at least four but less than six weeks total duration per 
year. A 60 percent evaluation requires routine daily 
activities restricted to less than 50 percent, resulting in 
periods of incapacitation of at least six weeks a year. A 100 
percent evaluation is warranted for symptoms so severe as to 
restrict routine daily activities completely and which may 
occasionally preclude self-care. 

For the purpose of evaluating this disability, the condition 
will be considered incapacitating only while it requires bed 
rest and treatment by a physician.
38 C.F.R. § 4.88, Diagnostic Code 6354 (2000).  The Board 
observes that an explanatory note establishes that for the 
purpose of evaluation of this disorder, the condition will be 
considered incapacitating only while it requires bed rest and 
treatment by a physician.  

Analysis

The Board has carefully considered the medical and lay 
evidence of record with regard to the severity of the 
appellant's disability.  The Board finds that the appellant 
has not described, and the medical evidence does not reflect, 
the presence of symptoms requisite for the assignment of a 
disability rating greater than 10 percent.  

The evidence of record pertaining to the severity of the 
appellant's chronic fatigue disorder may be summarized as 
indicating that the appellant is now requiring up to three 
hours more of sleep per night than was necessary prior to the 
development of his disorder, and that the appellant has been 
compelled to undertake measures to ensure that he 
accomplishes tasks both at work and at home, such as writing 
notes to himself.  With application of the diagnostic 
criteria, there has been no showing of incapacitation within 
the meaning of the schedular criteria.  Further, the evidence 
does not show that the appellant's disorder has manifested to 
an extent that restricts his daily activities by less than 25 
percent of the pre-illness level.  Instead, the evidence 
shows that the appellant is continuing to perform duties as a 
law enforcement officer, albeit with an increased requirement 
for nightly rest and by taking certain relatively simple 
measures to ensure that he recalls and performs his 
obligations.  See 38 C.F.R. § 4.88, Diagnostic Code 6354 
(2000).  These is no evidence that the appellant's duties are 
limited to the extent of 25 percent by his service-connected 
disability, and the appellant has pointed to no such 
evidence.

The Board further observes that there is no evidence that the 
service-connected fatigue and memory loss have been of 
greater or lesser severity at any time since  November 2, 
1994, the effective date of service connection.  Accordingly, 
staged ratings under Fenderson, supra, are not warranted. 

Accordingly, the preponderance of the evidence is clearly 
entitlement to a disability rating greater than the 10 
percent currently assigned, and the appeal as to this issue 
is therefore denied.   

The Board wishes to point out that in denying the appellant's 
claim for an increased rating it in no way denigrates the 
impact that the service-connected fatigue and memory loss may 
be having on his daily life.  However, this impact has 
already been recognized in the assignment of a 10 percent 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired]. 


Entitlement to a disability rating for chronic diarrhea 
greater than zero percent from March 24, 1997 and greater 
than 10 percent for the period from November 2, 1994 to March 
23, 1997.

Factual Background

During a February 1995 VA examination, the appellant reported 
that he had been having diarrhea since 1992.  He stated that 
he was experiencing loose stools three to four times per day, 
without blood or mucous.  He declined a rectal examination.  

During a March 1997 VA examination, the appellant was 
reported to have stated that his diarrhea condition had 
improved since his last examination.  He stated that he had 
diarrhea about one week of the month, and that its symptoms 
were relieved when he used an over-the-counter medication.  
He denied experiencing blood in his stool.  

By rating decision dated in August 1998, service connection 
was granted for an undiagnosed illness manifested by chronic 
diarrhea.  A 10 percent evaluation was assigned effective 
November 2, 1994.  A zero percent evaluation was assigned for 
the period beginning March 24, 1997, based upon the 
appellant's report during the VA medical examination of 
improved symptoms.   

During the June 2000 Travel Board hearing, the appellant 
stated that he had three to four loose stool bowel movements 
per day.  The appellant reported that he did not experience 
constipation unless he was taking prescribed cardiac 
medication.  He stated that he had cramping of the lower 
abdominal area and a feeling of bloating.  He stated that 
although he had changed his diet several times, he had 
experienced no relief.  He added that he experienced bloating 
about every three to four days.  He experienced abdominal 
pain of a frequency of every three to four days and that the 
pain last about a day.  He reported that over the course of 
several years, he had been incontinent about five or six 
times.  He added that in the previous few years, he had lost 
approximately  three weeks of work from his disorder, and 
that the symptoms were worsening.  

Relevant law and regulations

The appellant's gastrointestinal disorder is evaluated by 
analogy to irritable colon syndrome under 38 C.F.R. § 4.114, 
Diagnostic Code 7319.  See 38 C.F.R. § 4.20 [when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease]. Under Diagnostic Code 7319, a 
zero percent evaluation is warranted for mild disturbances of 
bowel function with occasional episodes of abdominal 
distress. A 10 percent evaluation is warranted for moderate 
disability, with frequent episodes of bowel disturbance with 
abdominal distress. A 30 percent evaluation is warranted for 
severe disability, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114.

Analysis

As noted above, the RO assigned a 10 percent rating for the 
appellant's service-connected chronic diarrhea for the period 
beginning on November 2, 1994 [the date of liberalizing 
legislation, see 38 U.S.C.A. § 5110(g)] while a zero percent 
evaluation was assigned effective March 24, 1997 [the date of 
the VA examination].  The appellant initially contends, in 
essence, that the severity of his disorder has remained 
constant and the disability should have been evaluated for 
the entirety of the period as at least 10 percent disabling.  
In his substantive appeal addressing this issue, the 
appellant argued that the March 1997 VA physician's account 
of the severity of the appellant's disorder was misquoted.  
It was upon the appellant's account then reported to have 
been related that the appellant's assigned disability rating 
was evaluated as zero percent for the period beginning on the 
date of the examination and thereafter.

After careful consideration of the appellant's contention in 
view of his hearing testimony, the March 1997 VA examination 
as well as all other medical and lay evidence of record, the 
Board finds the appellant to be credible in his account and 
will grant a 10 percent disability rating for chronic 
diarrhea for the period beginning on March 24, 1997.  The 
balance of the medical evidence both before and after the 
medical examination of March 1997, as well as the appellant's 
basic account, suggests a relative constancy as to the 
severity of the appellant's chronic diarrhea, and a 10 
percent disability rating for the entire period from November 
2, 1994 will be granted on this basis.  See Fenderson, supra.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims held that on a claim for 
an original or increased rating, the veteran will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  The appellant has not specifically limited his 
challenge to the disability rating of zero percent for the 
period as described, and the rating schedule provides the 
possibility of a higher disability rating.  Accordingly, the 
claim remains open.

For reasons which will be expressed below, and the issue of 
the appellant's entitlement to a disability rating greater 
than the currently assigned 10 percent will be remanded to 
the RO for further evidentiary development.  


ORDER

Service connection for chronic muscle strain of the back, 
neck, both hips and thighs  and bilateral synovitis of the 
wrists is denied.

A disability rating greater than 10 percent for chronic 
fatigue and memory loss is denied.

A disability rating of 10 percent for chronic diarrhea for 
the entire period from November 2, 1994 forward is granted, 
subject to the rules and regulations governing the awards of 
monetary benefits.  

REMAND

The Board initially wishes to reiterate that certain of the 
issues which were certified for appeal have been partially 
resolved due to its decision above.  The issues which the 
Board believes remain on appeal are discussed below.

Service connection for arthritis of the shoulders

The complete factual background with respect to this issue 
has beens et out in detail above.  In pertinent part, in 
August 1992, approximately one year following his 
deactivation from military service, the appellant reported 
that he had right shoulder pain and that he had been 
diagnosed to have arthritis.  A diagnosis of probable 
degenerative arthritis of both shoulders was rendered in 
March 1995.    

VA is required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim, and 
such assistance may be deferred pending the submission by the 
claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).   

The appellant has reported that he was diagnosed to have 
arthritis, a chronic disorder under 38 C.F.R. § 3.309, 
approximately within the one-year presumptive period 
following his separation from active service.  Although the 
appellant is generally competent to report symptoms, he is 
without medical expertise to opine as to medical matters, and 
his report is insufficient to substantiate the diagnosis.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995) and Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, because the 
appellant has reported he was so diagnosed, the appellant's 
claim for service connection for arthritis of the shoulders 
will be remanded in order for the appellant to provide 
medical substantiation of the diagnosis or inform VA of where 
documentation of the diagnosis may be obtained.  
In addition, a clarifying VA examination will be scheduled.

Entitlement to a disability rating 
greater than 10 percent for chronic diarrhea

The relevant facts pertaining to the appellant's disorder are 
outlined above.  
In this decision, the Board has assigned a 10 percent 
disability rating for chronic diarrhea for the entire period 
beginning on November 2, 1999 and continuing forward. 

The appellant last underwent a VA general medical examination 
in March 1997.  Subsequent to that examination, the appellant 
reported during the June 2000 Travel Board hearing that he 
has experienced marked worsening of the disorder in question; 
including three to four loose bowel movements per day, 
bloating and abdominal pain and incontinence.  The appellant 
also reported that in the years prior to the hearing, he had 
lost approximately three weeks of work from his service-
connected disorder, and that the symptoms were worsening.  

A veteran with a service-connected disorder is generally 
competent to report that the symptoms of the disorder have 
increased in severity since the last evaluation.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-2 (1992); see 
also Jones v. Brown, 7 Vet. App. 134 (1994).  

VA is required to provide a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A); see also Flash v. Brown, 8 Vet. App. 332, 339-340 
(1995); Floyd v. Brown, 9 Vet. App. 88, 93 (1996) [the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination, especially in cases 
where there exists ambiguities and uncertainties relative to 
the claimed disorder]. 

Because the appellant has recently reported symptoms more 
severe than are reflected in the examination of March 1997, 
the appellant's claim for a disability rating greater than 10 
percent for chronic diarrhea will be remanded for further 
development.  

Entitlement to service connection for heart disease
  
Factual background
   
During a March 1981 physical examination conducted in 
connection with the appellant's enlistment into the National 
Guard, his cardiac condition was noted to be normal.  Upon 
reexamination in February 1985, January 1989 and August 1992, 
no abnormalities, symptoms, or complaints were noted.  A 
September 1994 VA radiographic examination revealed the 
appellant's heart to be normal.  During a February 1995 VA 
medical examination, the appellant's heart was noted to have 
a regular rate and rhythm and was without murmur.  

In her September 1996 statement, the appellant's wife 
reported that her husband began having heart palpitations in 
1995.  She stated that the symptoms had since disappeared.  

Upon VA examination in March 1997, the appellant's heart was 
noted to have a regular rate and rhythm without bruits.  In 
January 1999, the appellant underwent a cardiac evaluation 
conducted by S.J.S., M.D.  The appellant reported that he had 
been experiencing palpitations for many years, and that the 
symptoms were increasing to some degree in frequency.  Upon 
clinical examination, the appellant's blood pressure was 
108/68.  His heart rate was noted to be regular, and was 
without gallops or murmurs.  It was noted that an August 1998 
halter monitor showed isolated premature ventricular 
contractions.  The diagnostic impression was that the 
appellant had palpitations and episodic rapid heart action.  
Upon echocardiographic study in January 1999, the appellant 
was diagnosed to have frequent premature ventricular 
contractions.  

During the June 200 Travel Board hearing, the appellant 
stated that he had a sensation of a rapid, irregular 
heartbeat.  He stated that stress induced the symptom. He 
reported that the symptoms began a few years previously when 
he was "overworking" himself, and that he noted the 
symptoms mostly at night as he was in bed.  He stated that he 
had recently undergone treadmill testing, and a physician 
informed him that he had cardiomyopathy, which was caused by 
exposure to toxins.  

Medical records received during the June 2000 Travel Board 
hearing reflect that in March 2000, the appellant experienced 
chest pain with symptoms suggestive of angina.  In a separate 
chronological note also dated in March 2000, the appellant 
was noted to have recently undergone a cardiac 
catheterization that demonstrated "fairly normal coronaries 
with only mild cardiomyopathy."  The examiner observed that 
because the appellant was "symptomatic during the stress 
test, the only other possible explanation is that he has 
syndrome x phenomenon."  

Reasons for Remand 

As a preliminary matter, the Board observes that service 
connection for the disorder at issue has been characterized 
as an undiagnosed illness manifested as heart palpitations.  
However, the evidence reflects that the appellant has been 
noted to have cardiomyopathy.  This medical term is generally 
defined as "a disease of the myocardium," but that it is 
also a "primary disease process of heart muscle in [the] 
absence of a known underlying etiology."  See Stedman's 
Medical Dictionary, 282 (26th ed. 1995).  Thus, the finding 
of cardiomyopathy does not necessarily preclude consideration 
of the disorder as an undiagnosed illness.  In this respect, 
the appellant is essentially seeking service connection for 
cardiomyopathy of an undetermined etiology.  The Board thus 
believes that it is claimed to be an undiagnosed illness 
under 38 C.F.R. § 3.317.     

As is noted above, VA has a duty to assist a claimant for 
benefits by making reasonable efforts to assist in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim, and such assistance may be 
deferred pending the submission by the claimant of essential 
information missing from the application.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).   

The Board first observes that the appellant related that he 
was informed by a medical professional that cardiomyopathy 
was caused by "exposure to toxins".  Such an opinion is not 
of record,  and upon remand the appellant will be advised to 
identify and obtain the physician's opinion and submit it in 
support of the claim.  

Entitlement to service connection for 
an undiagnosed illness manifested by lumps of the skin 

Factual Background

During a March 1981 physical examination conducted in 
connection with the appellant's enlistment into the National 
Guard, his skin was noted to be normal.  Upon reexamination 
in February 1985, January 1989, and August 1992, no 
abnormalities, symptoms, or complaints were noted, except for 
a scar in the right buttock.  

During a November 1994 VA medical treatment, the appellant 
was noted to have lipomas of the forearms.  In February and 
March 1995, the appellant was noted to have "multiple soft 
subcutaneous growths," that were described by the examiner 
as lipomas.  In February 1995, the appellant underwent 
surgical excision of a fibromytosis of his left hand.  

In her September 1996 statement, the appellant's wife 
reported that the appellant began having lumps on his body 
about six months after he returned from his Persian Gulf 
service.  She stated that they had become larger and were 
becoming more numerous, and that they were causing the 
appellant pain.  

During a March 1997 VA examination, the appellant reported 
that he then had lumps at his left hand, both arms, back and 
stomach - this report was confirmed upon contemporaneous 
clinical examination and during a follow-up VA examination 
conducted in April 1997.  Additionally, the appellant 
reported that a lump that had been removed from his left hand 
had returned.      

During the June 2000 Travel Board hearing, the appellant 
related that he recently had experienced the removal of 
several growths of the right arm, and a biopsy was being 
conducted by his personal physician, L.D.R.  He also pointed 
to several other lumps on his left arm and reported that he 
had many more on his chest, stomach, buttocks and legs.  He 
stated that were painful to touch, and that he had not had 
these lumps prior to his Persian Gulf service.  

Reasons for remand

The appellant has reported, and the evidence shows, that he 
developed abnormalities of the skin after he was deactivated 
from military service in June 1991.  These abnormalities have 
been described as "lumps" and "lipomas."  
As is noted above, under 38 C.F.R. § 3.317, signs or symptoms 
which may be indicative of an undiagnosed illness include 
those involving the skin.  As observed above, if the lumps 
are indeed lipomas, this would constitute a diagnosis and 
remove the issue from consideration under 38 C.F.R. § 3.317.  
However, under Combee, service connection could still be 
established if medical evidence indicated that the lipomas 
are due to military service.  See 38 C.F.R. § 3.303(d).  

The Board notes that the presumptive provisions of 38 C.F.R. 
§ 3.309(a) include malignant tumors.  "Lipoma" is 
specifically defined as "a benign tumor".  See Dorland's 
Illustrated Medical Dictionary (26th ed. 1981) 750.  If the 
appellant wishes to dispute this, he is free to submit 
evidence to the contrary while the case is in remand status.  
See Thurber v. Brown, 5 Vet. App. 119, 125; Kirwin v. Brown, 
8 Vet. App. 148, 153 (1995). 

VA must assist a claimant in obtaining relevant evidence that 
may substantiate the claim.  In this regard, the appellant's 
report of the conduct of a biopsy indicates that clinical 
testing has been conducted to identify the nature and 
possible source of his skin abnormalities.  In order to 
ensure an informed decision, the appellant's claim for a skin 
disorder characterized by lumps of the skin will be remanded 
in order to obtain the results of these clinical tests.  

The appellant's claims of entitlement to service connection 
for arthritis of the shoulders, heart disease and a skin 
disorder characterized by lumps and his claim for a 
disability rating greater than 10 percent for chronic 
diarrhea are accordingly REMANDED for the following 
development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment for 
the disorders at issue that is not 
evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  In addition, the RO must 
advise the appellant that he should 
provide the following information 
pertaining to the disorders at issue, and 
he should be requested to provide 
authorizations for the necessary release 
of any information to be obtained:

a.	The name and address of the 
physician who diagnosed him to have 
arthritis of the shoulders after his 
June 1991 deactivation from military 
service;

b.	The name and address of the 
physician who informed him that 
cardiomyopathy was caused by 
"exposure to toxins;"  

c.	The name and address of the 
physician who conducted the biopsy 
reported by the appellant in June 
2000. 

Efforts should then be made to obtain any 
such medical evidence so identified.  If 
practicable, pathology slides pertaining 
to the lumps on the appellant's arms and 
body should be associated with his claims 
folder.

2.   After receipt of the above 
information, the RO should afford the 
appellant a clarifying orthopedic  
examination, to be conducted by an 
appropriately qualified physician.  The 
appellant's claims folder and a copy of 
this remand must be made available to the 
examiner, who must acknowledge their 
review and receipt in any report 
generated as a result of this remand.  
All clinical testing necessary to respond 
to the inquiries below must be conducted.  
The examiner must express an opinion as 
to whether the appellant has arthritis of 
the shoulders, and if so, whether the 
disorder developed during or within one 
year from the appellant's period of 
military service from December 1990 to 
June 1991.  The examiner may respond in 
terms of the likelihood of the response 
(i.e., more or less likely than not or 
equally likely).

3.  The appellant should be scheduled for 
examination by an appropriately qualified 
physician with respect to the lumps on 
his arms and body.  The appellant's 
claims folder and a copy of this remand 
must be made available to the examiner, 
who must acknowledge their review and 
receipt in any report generated as a 
result of this remand.  If the biopsy 
report which the appellant has referred 
to is available, the examining physician 
should review it prior to the 
examination.  If additional diagnostic 
testing is required, such should be 
accomplished.  The examiner should 
provide a diagnosis of the appellant's 
disorder or if a diagnosis cannot be 
made, the examiner should so indicate, 
and in particular indicate whether the 
appellant's lumps are due to an 
undiagnosed illness.  If tumors are 
identified, they should be characterized 
as malignant or benign.  In any event, 
the examiner should render an opinion, 
based on the appellant's medical history, 
physical examination findings and 
available pathology reports or other 
studies, as to whether there is a medical 
relationship between appellant's the 
lumps and his military service, including 
his Persian Gulf service.  The report of 
the examination should be associated with 
the appellant's VA claims folder.

4.  The RO should afford the appellant a 
clarifying medical examination to 
ascertain the severity of his 
gastrointestinal disorder.  The 
examination is to be conducted by an 
appropriately qualified physician.  The 
appellant's claims folder and a copy of 
this remand must be made available to the 
examiner, who must acknowledge their 
review and receipt in any report 
generated as a result of this remand.  
The examiner should conduct any clinical 
testing necessary, and must express an 
opinion as to the degree of severity of 
the appellant's disorder, commenting upon 
the presence and frequency of any 
abdominal distress, constipation, 
diarrhea, or other bowel dysfunction.  

5.  The RO should afford the 
appellant a clarifying medical 
examination, to be conducted by an 
appropriately qualified physician, 
to ascertain the nature of any 
cardiovascular disorder.  The 
appellant's claims folder and a copy 
of this remand must be made 
available to the examiner, who must 
acknowledge their review and receipt 
in any report generated as a result 
of this remand.  The examiner should 
conduct any clinical testing 
necessary.  The precise nature of 
any cardiovascular disorder should 
be specified.  If there is a 
cardiovascular disability due to an 
undiagnosed disability, this should 
be clearly indicated.  The examiner 
should render an opinion as to 
whether there is any relationship 
between any identified 
cardiovascular problem and the 
appellant's military service.  The 
report of the examination should be 
associated with the appellant's VA 
claims folder.

The RO should also take such development or review action as 
it deems proper with respect to the claims remaining on 
appeal under the provisions of the Veterans Claims Assistance 
Act of 2000, discussed above.    

The RO should then readjudicate the appellant's claims, with 
consideration given to all of the evidence of record, 
including any additional medical evidence obtained by the RO 
pursuant to this remand.  If any such action does not resolve 
the claims, the RO shall issue the appellant a Supplemental 
Statement of the Case pertaining to the issue or issues 
denied. The appellant and his accredited representative 
should be given an appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been ruled held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice 
is obtained.  The Board takes this opportunity to advise the 
appellant that the conduct of the development as directed in 
this remand, as well as any other development directed by the 
RO, is necessary for a comprehensive and correct adjudication 
of his claim.  See 38 C.F.R. § 3.655(b) (2000). The 
appellant's cooperation in these efforts is critical.  The 
Board appreciates the fact that the appellant may have to 
take time off from work and travel significant distances to 
attend the medical examinations which will be scheduled.  It 
is hoped that to the extent possible the requested 
examinations can be done on the same day to minimize 
disruptions to the appellant's activities.  However, the 
Board is without authority to order that this be done.  See 
38 C.F.R. § 20.101 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 


